Case 15-36782         Doc 33      Filed 04/22/19    Entered 04/22/19 15:52:58         Desc         Page 1
                                                   of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15 B 36782
         James Bell

                      Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 10/29/2015.

         2) The plan was confirmed on 01/06/2016.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
01/06/2016.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 05/07/2018.

         5) The case was Dismissed on 05/21/2018.

         6) Number of months from filing to last payment: 31.

         7) Number of months case was pending: 42.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 15-36782             Doc 33           Filed 04/22/19    Entered 04/22/19 15:52:58                Desc         Page 2
                                                            of 3



 Receipts:

           Total paid by or on behalf of the debtor                     $10,661.64
           Less amount refunded to debtor                                  $484.62

 NET RECEIPTS:                                                                                            $10,177.02


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                          $4,375.00
     Court Costs                                                                        $0.00
     Trustee Expenses & Compensation                                                  $428.52
     Other                                                                              $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                          $4,803.52

 Attorney fees paid and disclosed by debtor:                              $0.00


 Scheduled Creditors:
 Creditor                                                Claim         Claim            Claim       Principal       Int.
 Name                                          Class   Scheduled      Asserted         Allowed        Paid         Paid
 1st Finl Invstmnt Fund                    Unsecured         159.00           NA              NA            0.00        0.00
 American InfoSource LP                    Unsecured      2,666.00       2,615.37        2,615.37           0.00        0.00
 American InfoSource LP as agent for       Unsecured         500.00        229.69          229.69           0.00        0.00
 AmeriCash Loans LLC                       Unsecured         600.00        936.03          936.03           0.00        0.00
 Chicago Patrolmen's Fed Credit Union      Unsecured      1,296.00       1,468.41        1,468.41           0.00        0.00
 City of Chicago Department of Revenue     Unsecured      2,000.00       3,545.00        3,545.00           0.00        0.00
 ER Solutions/Convergent Outsourcing, IN   Unsecured         267.00           NA              NA            0.00        0.00
 First Loans Financial                     Unsecured         500.00           NA              NA            0.00        0.00
 Harvard Collection                        Unsecured         376.00           NA              NA            0.00        0.00
 Honor Finance LLC                         Unsecured            NA         925.97          925.97           0.00        0.00
 Honor Finance LLC                         Secured        9,423.00     10,348.97         9,423.00      4,326.97    1,046.53
 Illinois Collection Service               Unsecured         555.00           NA              NA            0.00        0.00
 PLS                                       Unsecured           0.00           NA              NA            0.00        0.00
 Sprint Corp                               Unsecured      1,000.00       1,739.24        1,739.24           0.00        0.00
 Waukegan Loan Management                  Unsecured         600.00        936.03          936.03           0.00        0.00




UST Form 101-13-FR-S (9/1/2009)
Case 15-36782        Doc 33      Filed 04/22/19     Entered 04/22/19 15:52:58             Desc      Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal            Interest
                                                            Allowed               Paid                Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00               $0.00
       Mortgage Arrearage                                     $0.00              $0.00               $0.00
       Debt Secured by Vehicle                            $9,423.00          $4,326.97           $1,046.53
       All Other Secured                                      $0.00              $0.00               $0.00
 TOTAL SECURED:                                           $9,423.00          $4,326.97           $1,046.53

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $12,395.74               $0.00             $0.00


 Disbursements:

         Expenses of Administration                             $4,803.52
         Disbursements to Creditors                             $5,373.50

 TOTAL DISBURSEMENTS :                                                                     $10,177.02


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/22/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
